UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL WALKER,

                          Plaintiff,
                                                     17 Civ. 9414 (KPF)
                   -v.-
                                                           ORDER
THE CITY OF NEW YORK, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On October 15, 2019, the Court entered a briefing schedule concerning

Plaintiff’s anticipated motion to amend his complaint. (Dkt. #81). Plaintiff was

to file his motion to amend on or before November 29, 2019, and Defendants

were to file their opposition papers on or before December 20, 2019. (Id.).

Plaintiff was not granted leave to file reply papers in further support of his

motion to amend. (Id.). On October 28, 2019, Plaintiff filed his motion to

amend the complaint (Dkt. #82), with a supplemental motion papers filed on

November 4, 2019. (Dkt. #83). Plaintiff filed a proposed amended complaint

on November 14, 2019. (Dkt. #85, 86). Since that time, Plaintiff has filed two

supplemental letters concerning his motion to amend (Dkt. #87, 88), and a

supplemental proposed amended complaint (Dkt. #89). The Court will consider

all of these submissions as Plaintiff’s papers in support of his motion to amend.

The Court will not consider further submissions, as the deadline to file the

motion to amend has passed. (Dkt. #81). Defendants shall file their opposition

papers on or before December 20, 2019. Thereafter, the Court will decide

Plaintiff’s pending motion to amend.
SO ORDERED.

Dated:      December 2, 2019
            New York, New York         __________________________________
                                            KATHERINE POLK FAILLA
                                           United States District Judge




Sent by First Class Mail to:
Michael Walker
17-A-3801
Eastern NY Correctional Facility
Box 338
P.O. Box 116
Napanoch, NY 12458-0338




                                   2
